ORDER OF COURT
The petition for writ of certiorari having been granted and heard and it appearing that the petition was improvidently granted, it is this 1st day of March, 1976
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs to be paid by the State of Maryland.
In dismissing this petition as improvidently granted we point out that even assuming the respondent, when he failed to retain counsel, was financially able to employ an attorney, and further assuming that he thereby waived or attempted-to waive his right to the assistance of counsel, the record does not reflect compliance with Maryland Rule 719, particularly subsections b 1 and c, as mandated by subsection f of that Rule.